Guerry, J.
1. An indictment which in the language of the Code charges the offense of maintaining and operating a lottery, and specifies or names the kind of lottery being operated, is sufficient, and is good as against demurrer. Kolshorn v. State, 97 Ga. 343 (23 S. E. 829); Guthas v. State, 54 Ga. App. 217 (187 S. E. 847); Roberts v. State, 54 Ga. App. 704 (188 S. E. 844).
2. The evidence was sufficient to support the verdict. After a' careful consideration of the assignments of error in respect to admission of certain evidence, we find no such error as would require a new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.